Name: Commission Regulation (EC) No 2050/96 of 25 October 1996 correcting Regulation (EC) No 1294/96 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: production;  agricultural activity;  cultivation of agricultural land;  information and information processing;  distributive trades
 Date Published: nan

 Avis juridique important|31996R2050Commission Regulation (EC) No 2050/96 of 25 October 1996 correcting Regulation (EC) No 1294/96 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector products Official Journal L 274 , 26/10/1996 P. 0017 - 0017COMMISSION REGULATION (EC) No 2050/96 of 25 October 1996 correcting Regulation (EC) No 1294/96 laying down detailed rules for the application of Council Regulation (EEC) No 822/87 as regards harvest, production and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1592/96 (2), and in particular Articles 3 (4), 36 (6), 39 (7) and 81 thereof,Whereas Commission Regulation (EC) No 1294/96 (3) lays down detailed rules for the application of Regulation (EEC) No 822/87, in particular as regards harvest, production and stock declarations relating to wine products;Whereas a check has shown that the published version does not correspond to the measures submitted for an opinion to the Management Committee; whereas the Regulation in question should accordingly be corrected,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1294/96 is hereby amended as follows:(a) in Article 1 (1), 'who produce grapes` is added after 'harvesters`;(b) the following Article is inserted:'Article 16aIn addition to utilization for statistical purposes, the information given in declarations shall be used for the application of Regulations (EEC) No 822/87 and (EEC) No 823/87.In particular, data on the breakdown of production into table wine, quality wine psr and other wine shall determine the rights and obligations resulting for producers from the application of the said Regulations.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 2 September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 27. 3. 1987, p. 1.(2) OJ No L 206, 16. 8. 1996, p. 31.(3) OJ No L 166, 5. 7. 1996, p. 14.